Opinion filed August 23,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00215-CV
                                                    __________
 
                               BARBARA
JANE STAHL, Appellant
 
                                                             V.
 
                                   COWAN
JOE STAHL, Appellee

 
                                   On
Appeal from the 32nd District Court
                                                          Mitchell
County, Texas
                                                     Trial
Court Cause No. 15,969
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Barbara
Jane Stahl is the appellant in this appeal.  She has filed an unopposed motion
to dismiss the appeal pursuant to Tex. R.
App. P. 42.1(a)(1).  In the motion, appellant states that the parties
have “resolved and settled their differences.”  Therefore, in accordance with
appellant’s request, we dismiss the appeal.
The
motion to dismiss is granted, and the appeal is dismissed.
 
 
August 23, 2012                                                                                 PER
CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.